WOODROUGH, Circuit Judge.
This is a suit in the nature of a creditor’s bill to subject a certain 80-acre tract of land in Wells county, N. D., to the lien of a judgment owned by the plaintiff, on the ground that the judgment debtor, Math Miller, had, while insolvent, transferred the land to his son John P. Miller to defraud creditors.
On our inspection of the record, we have observed that the total value of the land of which the plaintiff sought to divesl the son and subject to sale was only $1,-200, as affirmatively shown by undisputed testimony in the record. This court, of its own motion, has taken notice of the insuf ficiency of the amount involved to suppor* the federal jurisdiction, and the case is reversed, with directions to dismiss, in accordance with our opinion this day filed in Math Miller, Marie Miller, and Bertrand F. Miller v. First Service Corporation, 84 F.(2d) 680.